DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2022 has been entered.  Claims 1, 3-14, 19, 21-22 and 24 were amended.  New claim 25 was added.

Claim Rejections - 35 USC § 103
In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claims 1, 3, 4 and 14 under 35 U.S.C. 103(a) as being unpatentable over Kawashima in view of Mikhaylik and Affinito as detailed in the Office action dated November 12, 2021.

In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claims 5, 6, 8-13 and 16-20 under 35 U.S.C. 103(a) as being unpatentable over Kawashima in view of Mikhaylik, Affinito and Nakamura as detailed in the Office action dated November 12, 2021.

In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claim 7 under 35 U.S.C. 103(a) as being unpatentable over Kawashima in view of Mikhaylik, Affinito, Nakamura and Nishimura as detailed in the Office action dated November 12, 2021.

Claims 1, 3, 4, 14, 22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawashima et al. (hereinafter “Kawashima”) (U.S. Pub. No. 2006/0228626A1, already of record) in view of Mikhaylik (U.S. Pub. No. 2007/0082270A1, already of record) and Skotheim et al. (hereinafter “Skotheim”) (U.S. Pub. No. 2002/0012846A1).
Regarding claims 1, 14 and 22, Kawashima teaches a laminate film type secondary battery including a spirally wound electrode body 30 which includes a cathode 31 and an anode 34 with a separator 35 and an electrolyte 36 in between (see paragraphs 88 and 92, FIGS. 3 and 4).  
The electrolyte layer 36 includes an electrolyte solution and a high molecular weight compound as a holding body which holds the electrolytic solution and is a so-called gel electrolyte (electrolyte; second component with respect to claim 6) (see paragraph 94).  The electrolytic solution (electrolyte; second component with respect to claim 19) includes a solvent and an electrolyte salt dissolved in the solvent (see paragraph 31).  The electrolyte salt may comprise lithium bis(oxalate)borate (see paragraph 44).  As a high molecular weight compound, polyethylene oxide may be used (see paragraph 94).
As a cathode active material, sulfur may be used (see paragraphs 50 and 93).
As an anode active material, lithium metal may be used (see paragraph 76 and 93).
Kawashima is silent as to at least a lithium nitrate salt.
Mikhaylik teaches an additive for an electrolyte in an electrochemical cell having a lithium anode and a sulfur-containing cathode (see Abstract).  The additive includes an N—O bond and may comprise an inorganic nitrate such as a lithium nitrate (see paragraphs 53 and 54).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the additive of Mikhaylik in the electrolyte of Kawashima because Mikhaylik teaches that electrochemical cells comprising the N—O electrolyte additive show low rates of reaction of cell components with lithium metal of the anode, improved discharge capacity, and high charge-discharge efficiency (see paragraph 20).
Kawashima and Mikhaylik are silent as to a ceramic material deposited in connection with the lithium metal, and to a lithium film positioned between the ceramic material and the second electrode.
Skotheim teaches a multi-layered anode structure comprising one or more single ion conducting layers in contact with a surface of anode active layer (see paragraph 52).  The anode active layer may comprise a lithium metal foil (see paragraph 33).  The single ion conducting layer may comprise a glass selected from among lithium silicates, lithium borates, lithium aluminates, lithium phosphates, lithium phosphorus oxynitrides, lithium silicosulfides, lithium germanosulfides, lithium lanthanum oxides, lithium tantalum oxides, lithium niobium oxides, lithium titanium oxides, lithium borosulfides, lithium aluminosulfides, lithium phosphosulfides, and combinations thereof (ceramic material) (see paragraph 12).  The multi-layer structure may additionally include a metal alloy layer between ion conducting layers, wherein the metal alloy layer is a lithiated metal alloy layer having a thickness from about 10 nm to about 1 micron (lithium film between the ceramic material and the second electrode) (see paragraphs 70-72).  It would have been obvious to one of ordinary skill in the art before the invention was made to have utilized the multi-layered structure of Skotheim in the anode of Kawashima because Skotheim teaches that the multi-layered structure separates the lithium anode from the electrolyte of the cell, thereby preventing of dendrites during recharging and reaction with the electrolyte, and further improving cycle life (see paragraph 5).
Regarding claims 3 and 4, Mikhaylik teaches that more than one additive including an N—O bond may be used (see paragraph 27).  In addition to a lithium nitrate salt, a guanidium nitrate salt and a pyridinium nitrate salt may be used as well (see paragraph 55).
Regarding claim 24, one of ordinary skill in the art would expect the electrolyte of Kawashima and Mikhaylik to exhibit the claimed conductivity because the electrolyte of Kawashima and Mikhaylik is substantially identical in structure and composition to the claimed electrolyte.  It has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).

Claims 5, 6, 8-13, 19 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawashima, Mikhaylik and Skotheim as applied to claims 1, 3, 4, 14, 22 and 24 above, and further in view of Nakamura et al. (hereinafter “Nakamura”) (U.S. Pub. No. 2008/0138702A1, already of record).
Regarding claims 5, 6, 19 and 20, Kawashima, Mikhaylik and Skotheim are silent as a first component and a second component.
Nakamura teaches a rolled cell element 120 in which a positive electrode 120 and a negative electrode 122 are arranged to oppose each other with a polymeric support layer 123 (first component; non-liquid) and a separator 124 therebetween (see paragraph 50; FIG. 2).  The polymeric support layer 123 has ion conductivity and can retain a nonaqueous electrolyte solution (second component; liquid) and thereby become a gel-like nonaqueous electrolyte layer. The polymeric support layer 123 may be adhered or bonded to the separator and the electrode, as with the separator 124 and the positive electrode 121 and the separator 124 and the negative electrode 122. The degree of bonding is preferably such that the peel strength between the separator and the exposed portion of the positive electrode 121 or the negative electrode 122 exposing the collector from the active material layer is 5 mN/mm or more (see paragraph 79).  This peel strength is sufficient to constitute a physical integration of the polymeric support layer with the positive electrode 121 or the negative electrode 122 (first component integrated with the first electrode).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the polymeric support layer in the electrolyte of Kawashima in order to achieve a peel strength of 5 mN/mm or more.
Regarding claim 8, in the combination of Kawashima with Nakamura, one of ordinary skill would expect the electrolyte salt comprising lithium bis(oxalate)borate, as taught by Kawashima, to be included in the gel-like electrolyte layer of Nakamura.
Regarding claims 9 and 11-13, the salt concentration of the electrolyte is a well-known in the art as a result effective variable because it is understood by one of ordinary skill that too low a salt concentration will result in a loss of ionic conductivity of the electrolyte, while too high a salt concentration will result in the salt not dissolving completely in the electrolyte solvent.  It has been held by the courts that discovering an optimum value or workable ranges of a known result-effective variable involves only routine skill in the art, and is thus not novel.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05).
Regarding claim 10, in the combination of Kawashima, Mikhaylik and Nakamura, one of ordinary skill would expect the lithium nitrate electrolyte additive, as taught by Mikhaylik, to be included in the gel-like electrolyte layer of Nakamura.
Regarding claim 25, Mikhaylik teaches that the lithium nitrate additive is an electrolyte additive (see Abstract; paragraphs 53 and 54).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawashima, Mikhaylik, Skotheim and Nakamura as applied to claims 5, 6, 8-13, 19 and 25 above, and further in view of Nishimura et al. (hereinafter “Nishimura”) (U.S. Pat. No. 6,165,645, already of record).
Regarding claim 7, Kawashima, Mikhaylik and Skotheim do not explicitly teach a yield strength of the second component which is greater than a yield strength of lithium metal.
Nishimura teaches gelled electrolyte of a polymer alloy film wherein a polymer which is readily soluble in the organic electrolyte solution, such as polyethylene oxide, is mixed with a polymer which is hardly soluble in the organic electrolyte solution, such as polyvinylidene fluoride (see col. 3, lines 53-58).  The structure effectively contributes to the maintenance of both the solid shape of the gelled film and the high ion-conductivity. When the polymer alloy film is immersed in the organic electrolyte solution, the electrolyte solution permeates through the polymer portions which are soluble in the organic electrolyte solution and thus these portions become gelled-state. Since the polymer which is hardly soluble in the organic electrolyte solution is entangled with the polymer which is soluble in the organic electrolyte solution, the latter polymer is fixed and will not flow. In this manner, a highly ion-conductive gelled electrolyte having a high mechanical strength is produced (see col. 4, lines 9-20).  
A tensile strength of the gelled electrolyte is at least 100 kgf/cm2, corresponding to a content of polyethylene oxide of 60% by weight or less.  In order to achieve an ionic conductivity of at least 10-4 S/cm, a content of the polyethylene oxide is at least 25% by or more (see col. 6, lines 5-16; FIG. 1).  At a polyethylene content of 25%, the tensile strength of the gelled electrolyte is at least as high as the maximum tensile strength of lithium metal, approximately 150 kgf/cm2.
It would have been obvious to one ordinary skill in the art at the time the invention was made to have utilized a mixture of polyethylene oxide and polyvinylidene fluoride as the high molecular weight compound of Kawashima because Nishimura teaches that mixture produces a highly ion-conductive gelled electrolyte having a high mechanical strength (see col. 4, lines 18-20).

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawashima, Mikhaylik, Skotheim and Nakamura as applied to claims 5, 6, 8-13, 19 and 25 above, and further in view of Hara et al. (hereinafter “Hara”) (U.S. Pub. No. 2002/0015885A1).
Regarding claim 21, Kawashima teaches polyethylene oxide as a high molecular weight compound as a holding body which holds the electrolytic solution (see paragraph 94), but does not explicitly teach a polyethersulfone.
Hara teaches that in addition to polyethylene oxide, polyethersulfone may be utilized as a matrix polymer of a gel electrolyte (see paragraph 35).  It would have been obvious to one of ordinary skill in the art before the time the invention was made to have utilized a mixture of polyethersulfone together with polyethylene oxide as a holding body in Kawashima as taught by Hara because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art.  See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-14, 19, 21, 22, 24 and 25 have been considered but are no longer relevant to the current rejection(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727